Citation Nr: 1423748	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for a cervical spine disability.  

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability, and if so, whether service connection is warranted.  

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1977 to May 1986, and from March 1987 to March 1990.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in Nashville, Tennessee, which granted service connection for a cervical spine disability and assigned a 30 percent rating, and declined to reopen the Veteran's service connection claims for a bilateral knee disability and a lumbar spine disability.  

The Board notes the RO ultimately reopened the Veteran's service connection claim for a lumbar spine disability in a January 2013 supplemental statement of the case (SSOC).  Regardless of the RO's decision as to whether to reopen the Veteran's service connection claims for a bilateral knee disability and a lumbar spine disability, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

FINDINGS OF FACT

1. The Veteran's cervical spine disability has not been manifested by unfavorable ankylosis of the entire cervical spine or incapacitating episodes at any time during the period on appeal.  

2. An unappealed March 2008 rating decision, of which the Veteran was notified in March 2008, declined to reopen the Veteran's service connection claims for right and left knee disabilities on the basis that he had not submitted new and material evidence showing the existence of a current disability in either knee or a relationship between a current knee disability and service.    

3. The March 2008 rating decision declined to reopen the Veteran's service connection claim for a lumbar spine disability on the basis that he had not submitted new and material evidence showing the existence of a current lumbar spine disability or a relationship between a current lumbar spine disability and service.    

4. Additional evidence received since the March 2008 rating decision regarding the Veteran's bilateral knee disability is cumulative of evidence previously considered, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.

5. Additional evidence received since the March 2008 rating decision regarding the Veteran's lumbar spine disability is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  

6. The Veteran's current lumbar spine disability is not related to any incident of service.  





CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for a cervical spine disability have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).  

2. The March 2008 rating decision denying the service connection claims for a bilateral knee disability and a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3. Evidence received since the March 2008 rating decision is not new and material to the claim of entitlement to service connection for a bilateral knee disability; therefore the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).

4. Evidence received since the March 2008 rating decision is new and material to the claim of entitlement to service connection for a lumbar spine disability; therefore the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).

5. The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's appeal to reopen his service connection claim for a lumbar spine disability has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the Veteran's increased rating claim for a service-connected cervical spine disability, his appeal to reopen his service connection claim for a bilateral knee disability, and his service connection claim for a lumbar spine disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A September 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in April 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The September 2009 letter contained the required information regarding reopening new and material claims, and explained to the Veteran what evidence was needed to reopen his service connection claims for a bilateral knee disability and a lumbar spine disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the above claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

As to the Veteran's increased rating claim for a cervical spine disability, the RO provided the Veteran an appropriate VA examination in April 2010.  At the Veteran's April 2013 Board hearing, he reported that he had not received treatment for his cervical spine disability for the past several years.  There are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected cervical spine disability since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The April 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the increased rating claim.

As to the Veteran's service connection claim for a lumbar spine disability, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a December 2012 medical examination to obtain an opinion as to whether his lumbar spine disability was the result of his service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  The Board notes that after the December 2012 VA examination, the Veteran raised a secondary theory of service connection for his lumbar spine disability.  The Board has reviewed the evidence and finds no indication of a relationship between the Veteran's lumbar and cervical spine disabilities in the evidence of record.  As there is no objective evidence of such a relationship, the Board finds an opinion regarding secondary service connection is unnecessary in this case.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Rating

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent for his cervical spine disability due to the severity of his symptoms.  For the reasons that follow, the Board finds that a rating in excess of 30 percent has not been warranted at any time during the period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1  (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

Disabilities of the spine are typically rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Veteran's cervical spine disability is currently rated as 30 percent disabling under Diagnostic Code (DC) 5237, assigned for cervical strain.   

Under the Formula, a 30 percent evaluation requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation requires unfavorable ankylosis of the entire cervical spine.   Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   Id.  Any objective neurologic abnormalities associated with a spine disability are to be rated separately under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  Id. At Note (2).  

Furthermore, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine... is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. At Note (5).  

In the present case, it should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran was afforded an April 2010 VA examination in connection with his cervical spine disability claim.  On examination, the Veteran reported taking Oxycontin to treat his neck pain.  The Veteran described his neck pain as moderate, constant, and without radiation beyond the neck.  The Veteran also reported a history of fatigue, decreased motion, and stiffness in his neck.  The Veteran denied having flare-ups of his cervical spine disability, and denied experiencing incapacitating episodes.  

On clinical examination, the Veteran was found to have normal posture of the spine and head position.  No abnormal spinal curvatures or cervical spine ankylosis was found.  No spasm, atrophy, or guarding was found, and a detailed sensory examination yielded normal results.  The range of motion findings included forward flexion from 0 to 10 degrees, and there was no objective evidence of pain or additional functional limitations after repetitive motion testing.    

The Veteran's VA and private treatment records reflect that he has been diagnosed with degenerative disc disease, as well as degenerative joint disease, in his cervical spine.  His treatment records do not appear to contain any additional range of motion measurements for the cervical spine, and do not contain any indications of ankylosis or incapacitating episodes involving the cervical spine.  

The Veteran testified at his April 2013 Board hearing that he had not received any recent treatment for his cervical spine disability.  He testified that he was ordered to wear a neck brace when driving, and that he had a long-standing prescription for pain medication for his neck pain, which was routinely refilled without examination by his treating VA physician.  The Veteran did not report that he had ever been diagnosed with ankylosis of the cervical spine, or that he had ever experienced an incapacitating episode involving the cervical spine.  

At the Veteran's April 2013 Board hearing, the undersigned explained the criteria for an increased rating for his cervical spine disability.  The undersigned held the record open for 60 days following the hearing to allow the Veteran to submit medical evidence showing he met the criteria for an increased rating.  The Veteran did not submit any additional evidence regarding his cervical spine disability following the hearing.  

The Board finds the criteria for an increased rating for the Veteran's cervical spine disability are not met under the General Ratings Formula.  In order to satisfy the rating criteria for a 40 percent disability rating, the evidence must show unfavorable ankylosis of the entire cervical spine.  The Veteran has never reported suffering ankylosis in his cervical spine, and there is no medical evidence of record showing ankylosis.  Accordingly, a 40 percent disability rating is not warranted under the General Ratings Formula.  See 38 C.F.R. § 4.71a, DC 5235-5243 (2013).

The Veteran's cervical degenerative disc disease may, in the alternative, be termed intervertebral disc syndrome.  Intervertebral disc syndrome may also be rated based on alternative criteria.  Under DC 5243, a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2013).  A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The evidence of record does not show the Veteran has suffered any incapacitating episodes during the period on appeal.  As noted above, the Veteran has at no time reported experiencing incapacitating episodes involving his cervical spine.  He expressly denied such episodes at his April 2010 VA examination, and there is no medical evidence of record indicating the Veteran has suffered an incapacitating episode or been prescribed bed rest.  Accordingly, the Board finds the Veteran is not entitled to an increased rating based on incapacitating episodes.  

The Board has considered the application of the DeLuca factors.  The Veteran has complained of constant daily pain with stiffness, fatigue and limited motion.  The April 2010 VA examination noted that painful motion of the cervical spine was present during the range of motion testing.  However, pain, by itself, throughout a joint's range of motion does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain is part of the General Ratings Formula, and the Veteran does not appear to have any increased limitation of motion due to pain on use.  Therefore, the Board finds that a higher disability evaluation is not warranted on the basis of functional loss due to pain or due to fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board has also considered whether a referral for extraschedular rating is warranted for the Veteran's cervical spine disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's cervical spine disability is not inadequate.  Reviewing the evidence, the Board notes that the Veteran has complained of constant pain with stiffness, fatigue, and limited motion.  All these symptoms have been anticipated by the Diagnostic Code used to rate these disabilities.  The evidence does not show that this disability affects his employability in ways not contemplated by the ratings schedule.  Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for his service-connected cervical spine disability is adequate.   Referral for extraschedular consideration is not warranted.   See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board finds that the criteria for ratings in excess of those already assigned have at no time been met.  Accordingly, further staged ratings are inapplicable.  See id.  

III. New and Material Evidence

The Veteran filed his original service connection claims for a bilateral knee disability and a lumbar spine disability in June 1994.  These claims were initially denied in an August 1994 rating decision, which became final.  The Veteran filed several subsequent petitions to reopen these claims, which were denied in a series of rating decisions.  The most recent rating decision prior to the April 2010 decision on appeal here was issued in March 2008.  This The Veteran was notified of that rating decision and of his right to appeal it in March 2008.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the March 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board notes that the Veteran did attempt to initiate an appeal of the March 2008 rating decision by submitting a March 2009 notice of disagreement.  However, the Veteran's notice of disagreement was submitted on March 25, 2009, more than one year after March 10, 2008, the date he was notified of the March 2008 rating decision.  Therefore his notice of disagreement was not timely and the March 2008 rating decision remained final.  Id.  

The Board notes that while the RO has consistently denied the Veteran's petitions to reopen his service connection claim for a bilateral knee disability, the Veteran's service connection claim for a lumbar spine disability was reopened in a January 2013 SSOC.  As noted above, the Board must address whether new and material evidence has been received sufficient to reopen either claim regardless of the RO's determinations.  See Jackson v. Principi, supra.  
 
Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A. Knees

The Veteran's service connection claims for right and left knee disabilities were denied in the March 2008 rating decision because the Veteran had not submitted new and material evidence showing the existence of a current disability in either knee or a relationship between a current knee disability and service.  Therefore, in order for any evidence received following the March 2008 rating decision to be considered new and material, it must address either or both of these issues.  

Additional evidence received following the March 2008 rating decision includes statements from the Veteran that his service treatment records reflect complaints of knee pain, as well as VA treatment records showing complaints of and treatment for chronic bilateral knee pain and indicating that the Veteran's in-service activities likely contributed to his current pain.  No evidence has been received showing a diagnosis of a disability in either knee.  Although the Veteran's VA treatment records reflect a statement from his primary care provider that his activities in service likely contributed to his current bilateral knee pain, the statement does not identify any diagnosis of a current disability in either knee.  Therefore, the statement does not address a relationship between a current knee disability and service.  In this regard, it is important for the Veteran to understand that pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).
The Board acknowledges the Veteran's statements that his service treatment records include complaints of knee pain in service.  However, these statements are cumulative of evidence already submitted and considered in adjudicating the Veteran's claim.  Furthermore, these statements do not address the existence of a current knee disability or a relationship between a current knee disability and service.  Therefore, this evidence is neither new to the claims file nor material, as it does not address the reasons the claim was previously denied in 2008.  

As no evidence has been submitted showing the existence of a current disability in either knee or a relationship between a current knee disability and service, there has been no new and material evidence received sufficient to reopen the Veteran's claim of service connection for a bilateral knee disability.  The Veteran's statements were cumulative of evidence previously considered.  While the Veteran's VA treatment records are new to the claims file, they are not material in that they do not address the reasons the Veteran's claim was previously denied and do not raise a reasonable possibility of substantiating the Veteran's claim.  As no new and material evidence has been received, the Veteran's service connection claim for a bilateral knee disability may not be reopened.   See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

B. Lumbar Spine

The Veteran's service connection claim for a lumbar spine disability was denied in March 2008 because the Veteran had not submitted new and material evidence showing the existence of a current lumbar spine disability or a relationship between a current lumbar spine disability and service.  Therefore, in order for any evidence received following the March 2008 rating decision to be considered new and material, it must address either or both of these issues.

Additional evidence received following the March 2008 rating decision includes medical evidence of bulging discs in the lumbar spine and a diagnosis of lumbar strain, statements from the Veteran that his service treatment records reflect complaints of back problems, and VA treatment records indicating the Veteran's in-service activities likely contributed to his chronic back pain.  
The Board finds that evidence has been received regarding the Veteran's service connection claim for a lumbar spine disability that is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely the existence of a current back disability.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).  

IV. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In order to succeed on a claim for secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran's service connection claim for a lumbar spine disability has been reopened, as discussed above.  The Veteran has advanced several theories of entitlement to service connection throughout his appeal.  He has contended that an in-service injury in 1988 resulted in a chronic back disability, that his years as a paratrooper resulted in his current back problems, and that his lumbar spine disability is secondary to his service-connected cervical spine disability.  For the reasons that follow, the Board finds service connection for a lumbar spine disability is not warranted.  

The medical evidence of record shows the Veteran has a current diagnosis of lumbar strain, and that MRI studies have found mild disc bulging in the lumbar spine.  Therefore the first element of the Veteran's service connection claim is met.  

The Veteran's service treatment records show the Veteran complained of back pain on multiple occasions.  A December 1979 treatment record notes the Veteran presented with complaints of back pain due to an injury.  An April 1988 treatment record shows the Veteran presented with a complaint of back pain lasting one day, and denied any direct trauma to his back.  On the Veteran's report of medical history accompanying his January 1990 separation examination, he complained of recurrent back soreness.  The Board notes his clinical separation examination found normal results for the back.  As the Veteran's service treatment records shows complaints of back pain and injuries in service, the Board finds the second element of his service connection claim for a lumbar spine disability is met.  

The Veteran was afforded a December 2012 VA examination in connection with his service connection claim for a lumbar spine disability.  On examination, the Veteran reported he sustained a back injury after a bad fall during air assault school training in 1988, and that he had experienced persistent back problems since that time.  The examiner noted the Veteran had been diagnosed with lumbar strain, and presented with a decreased range of motion in the thoracolumbar spine, guarding and muscle spasm, and localized pain and tenderness in the lumbar region.  The examiner noted that no arthritis had been documented in imaging studies of the Veteran's lumbar spine.  

The examiner opined that the Veteran's back disability was less likely than not a result of his in-service back problems.  The examiner noted that the Veteran had had several normal lumbar X-rays, as well as a normal MRI in June 2008.  The examiner also noted that his clinical examination did not show the Veteran had an ongoing back condition with lumbar disc involvement.  The examiner explained there was insufficient evidence in the Veteran's claims file to support his claim that his in-service back injury was permanent and resulted in a chronic back condition.  The examiner concluded that although the Veteran's duties as an infantryman included rigorous physical activity, he was unable to find objective evidence of an underlying chronic back condition that arose in the course of the Veteran's military service.  

The Veteran's post-service VA and private treatment records show regular treatment for his low back pain, as well as a diagnosis of lumbar sprain.  A March 2005 MRI report indicated mild disc bulging and some degeneration in the lumbar spine, but did not show a disc herniation.  A June 2008 MRI report found normal results for the lumbar spine.  There is no indication in the Veteran's VA or private treatment records that he has ever been diagnosed with arthritis in his lumbar spine.  There is also no indication that his lumbar spine disability is related to his service-connected cervical spine disability.   

The Veteran's VA and private treatment records show the Veteran has reported back injuries which occurred after service.  A February 2005 record from Premier Medical Group shows the Veteran received extensive treatment in 1992 for a back injury he sustained at work.  A March 2010 treatment record from the Nashville VA Medical Center (VAMC) shows the Veteran reported a recent back injury which he sustained when pulling a mail cart in the course of his work at the post office.  

The Veteran's VA treatment records also show he reported an in-service back injury which is not documented in his service treatment records and which he did not mention at his December 2012 VA examination.  A July 2007 treatment record from the Clarksville outpatient clinic shows the Veteran reported his low back pain began following a May 1982 incident in which he fell into a fox hole during training.  The Veteran reported that he was sent to a medic and told he had lower back muscle strain.  The Veteran also reported that as a result of this injury he was placed on a limited duty profile for two weeks.  There is no indication of such an injury or a corresponding limited duty profile at that time in the Veteran's service treatment records.    

The Veteran's VA treatment records contain a March 2009 note from his primary care provider regarding a possible relationship between his chronic low back pain and his service.  The provider, Dr. E.S., noted the Veteran's report that his low back pain began during service.  He also noted the Veteran's report that his activities during service included running while carrying a heavy rucksack and lifting.  Dr. E.S. stated that such activities likely contributed to the Veteran's chronic back problems.  

At the Veteran's April 2013 Board hearing, he testified that he believed his lumbar spine disability may have resulted from seven to eight years spent parachuting in service.  The Board notes that while the Veteran's DD Form 214 does not indicate the Veteran received a parachuting badge, it does show receipt of the Air Assault Badge for completing a training course.  The Veteran also appears to have raised a theory of secondary service connection for his lumbar spine disability for the first time at his Board hearing.  The Board notes that the Veteran's December 2012 VA examination did not address a possible relationship between his lumbar and cervical spine disabilities, as the Veteran had not raised a secondary theory of service connection at that time.  The Board finds that as there is no objective evidence of such a relationship, the Veteran was not prejudiced by the lack of an opinion as to secondary service connection.  

The Board acknowledges the Veteran's belief that his lumbar spine disability is a result of in-service injuries, parachuting, and/or related to his service-connected cervical spine disability.  The Veteran is competent to give evidence about his symptoms and his experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to render an opinion as to the cause or etiology of his lumbar spine disability because as a layperson, he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds the preponderance of the competent and credible evidence of record does not show a relationship between the Veteran's lumbar spine disability and his service, or between his lumbar and cervical spine disabilities.  The Board acknowledges the Veteran's in-service complaints of back pain, but notes his spine was found to be clinically normal at his January 1990 separation examination.  The Veteran's post-service treatment records contain reports of multiple back injuries sustained at work, each of which occurred several years after service.  The December 2012 VA examiner opined that the Veteran's lumbar spine disability was less likely than not related to service as there was no objective evidence that the Veteran had an ongoing back condition involving the lumbar discs, or that his in-service injuries had resulted in a chronic back condition.  

The Board has considered the March 2009 treatment note from Dr. E.S., in which he states the Veteran's in-service activities likely contributed to his chronic low back pain.  The Board finds that while this statement is competent and credible medical evidence, it is less probative than the December 2012 VA examiner's opinion regarding the relationship between the Veteran's lumbar spine disability and his service.  The statement from Dr. E.S. does not appear to be based on clinical examination of the Veteran, and was not provided following a review of the evidence contained in his claims file.  Furthermore, no supporting rationale is provided for Dr. E.S.'s statement that the Veteran's in-service activities likely contributed to his chronic back pain.  As the statement from Dr. E.S. is of less probative value than the December 2012 VA examiner's opinion, the Board finds the weight of the competent and credible evidence does not support a relationship between the Veteran's lumbar spine disability and his service.   Therefore the third element of the Veteran's service connection claim is not met.  

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a lumbar spine disability on both a direct and secondary basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 








(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 30 percent for a cervical spine disability is denied.  

The appeal to reopen the claim of entitlement to service connection for a bilateral knee disability is denied.  

The appeal to reopen the claim of entitlement to service connection for a lumbar spine disability is granted; the appeal is granted to this extent only.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


